Case 1:17-cv-00394-CG-C Document 89 Filed 10/15/20 Page 1 of 2                  PageID #: 2742




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  JOHN DOE,                                     *
                                                *
       Plaintiff,                               *             CIVIL ACTION NO.:
                                                *             1:17-CV-00394-CG-C
  v.                                            *
                                                *
  THE UNIVERSITY OF SOUTH                       *
  ALABAMA, et al.,                              *
                                                *
       Defendants.                              *


                                    NOTICE OF SERVICE

         Defendants Michael A. Mitchell, Andrea C. Agnew, and Krista Harrell give notice that on

October 13, 2020, they served the following upon counsel for Plaintiff:

         1. Notice of Intent to Serve Subpoena on Non-Party: Lowe’s Home Centers, LLC

             (Reissued to the proper custodian of employment records in care of their Registered

             Agent).

                                             Respectfully submitted,



                                               /s/ Christine Harding Hart
                                              WINDY C. BITZER (BITZW7315)
                                              CHRISTINE HARDING HART (HARTC5687)
                                              Attorneys for Defendants Michael A. Mitchell,
                                              Andrea C. Agnew, and Krista Harrell

OF COUNSEL:

HAND ARENDALL HARRISON SALE LLC
Post Office Box 123
Mobile, Alabama 36601
(251) 432-5511
wbitzer@handfirm.com
chart@handfirm.com
Case 1:17-cv-00394-CG-C Document 89 Filed 10/15/20 Page 2 of 2                  PageID #: 2743




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 15, 2020, the foregoing document was filed with the Clerk
of the Court using the CM/ECF filing system which will send notification of such filing to the
following:

       Matt Green, Esq.
       The Law Office of Matt Green, LLC
       The Pollock-Altmayer House
       501 Government Street, Suite 1
       Mobile, Alabama 36602
       mattgreenlaw@comcast.net



                                            /s/ Christine Harding Hart




                                               2
